Exhibit 10.1

SECOND AMENDED AND RESTATED ENTREPRENEUR CLIENT LICENSE AGREEMENT

THIS SECOND AMENDED AND RESTATED ENTREPRENEUR CLIENT LICENSE AGREEMENT (“License
Agreement”), made as of the Effective Date between Licensee, and Delaware
Innovation Space, Inc., a Delaware charitable non-profit nonstock corporation
(“DISI”).

WHEREAS, DISI and Licensee are parties to that certain Amended and Restated
Entrepreneur Client License Agreement with an effective date of June 1, 2020
(collectively as “Original Agreement”) and as of the Effective Date, Licensee
and DISI agree that the Original Agreement shall be fully amended and replaced
in its entirety by the terms and conditions of this License Agreement.

WHEREAS, DISI is tax-exempt organization described in Section 501(c)(3) of the
Internal Revenue Code formed to encourage the collaboration and development of
early-stage or start-up companies with businesses relating to industrial
biotechnology, advanced materials, chemical ingredients, renewable energy,
nutrition, and healthcare (the “Participants”) by providing science and business
incubator resources with the intent to foster innovation, development and jobs
in Delaware (the “Incubator Program”); and

WHEREAS, in furtherance of its tax-exempt purposes, DISI will provide the
Incubator Program to Participants, including the licensing and managing of
space, and providing certain other services and programming, as more
particularly described herein (collectively “Resources and Shared Facilities”);

WHEREAS, Licensee is an active Participant in the Incubator Program, and has
developed and is executing a business plan in support of Licensee’s business
growth objectives in collaboration with DISI; and

WHEREAS, Licensee desires to continue to license the Licensed Space (as
hereinafter defined) and receive Resources and Shared Facilities as a
Participant in the Incubator Program, in each case, in accordance with the terms
and provisions of this License Agreement;

WHEREAS, Licensee understands and acknowledges that DISI is a collaborative
community designed to foster growth and development of each Participant, of
which Licensee is one, for the ultimate betterment of Delaware and its citizens,
and that each Participant agrees to instruct its personnel to adhere to certain
guidelines and behaviors in order to foster that growth by being congenial to
other Participants, encouraging and facilitating collaboration to the extent
possible, showing respect in communications and the use of Resources and Shared
Facilities, and following similar rules of courteous rules of conduct while a
Participant;

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings set forth on the Addendum to Entrepreneur Client License Agreement
which is attached hereto as Attachment A and incorporated as if fully set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements in this
License Agreement, the parties agree as follows:

1. License Grant. DISI grants to Licensee and Licensee hereby accepts from DISI,
a license to use the space or spaces located within building E400 and/or E500 on
the Experimental Station campus at 200 Powder Mill Road, Wilmington, Delaware
19803 (the “DISI Buildings”), the initial location and area allowances of which
are as indicated in Attachment A (the “Licensed Space”), together with (i) the
rights of ingress thereto and egress therefrom, and (ii) the right to use the
parking spaces in the lot(s) adjacent to the DISI Buildings on a non-reserved
basis and to the extent available. Licensee shall have

 

Page | 1



--------------------------------------------------------------------------------

exclusive possession and custody of such Licensed Space, subject to Licensee’s
continued participation in the Incubator Program and also subject to ingress and
egress and other reserved rights of DISI and its agents (but only to the extent
expressly permitted under this License Agreement). DISI shall also make
available, and Licensee shall utilize as part of the Incubator Program, some or
all of the following additional Resources and Shared Facilities:

(a) Resources and Shared Facilities. DISI will provide to all Participants in
the Incubator Program a centralized reception, and limited administrative
services. Other services and facilities will include direct or indirect access
to centralized mail handling, certain library and reference materials and
standard office equipment (to the extent identified on Attachment A). Such
services and facilities will be made available to Licensee on a shared basis
with other occupants of the DISI Buildings, other Participants in the Incubator
Program, and others, and, as such, Licensee understands that DISI will make such
services available on a commercially reasonable efforts basis, subject to the
procedures and processes developed for shared use. The “Incubator Manager” is
defined as the appointed representative of DISI as identified by the CEO of DISI
from time to time.

(b) “If Available” Shared Facilities. DISI will provide Licensee on an “if
available” basis the use of conference rooms and shared laboratories within the
DISI Buildings. Use of such conference rooms, laboratories and equipment shall
be scheduled and reserved according to policies and procedures published and
amended by the Incubator Manager from time to time.

(c) Communications Connections. DISI shall provide wiring and jacks for one
(1) telephone and one (1) computer and network hook-up within each lab in the
Licensed Space. DISI shall also provide Wi-Fi capability. Licensee shall pay for
any international calls, collect calls or other fees attributable to its
respective lines or hook ups. Any replacement or upgrading of equipment or
service requested by Licensee shall be at the sole expense of Licensee and shall
be made only with the prior written approval of the Incubator Manager, such
approval not to be unreasonably withheld, conditioned or delayed. DISI will
provide the wiring for computer network link-up to the wall outlet at no charge.
Licensee shall be responsible for ensuring that Licensee has adequate protection
against viruses through the use of its own virus protection on its systems and
hardware, and DISI shall have no liability therefor, except to the extent such
liability is based upon or caused by any failure by DISI to materially comply
with any applicable federal, state or local laws, regulations or codes. Licensee
shall adhere to system and network security protocols and rules provided to
Licensee by DISI and DISI’s network administrator, and Licensee is prohibited
from engaging in any violations of system or network security or any reasonable
rules DISI or the network administrator may adopt related thereto. Internet
access may not be used in connection with attempts - whether or not successful -
to violate the security of a network, service or other system. DISI may
disconnect Licensee’s equipment and withhold services if DISI reasonably
determines that Licensee’s hardware or software poses material risk of material
harm to the network or another service or system or otherwise violates this
provision. If the Incubator Manager determines, in his or her reasonable
discretion, that Licensee uses excessive amounts of bandwidth relative to other
occupants of the DISI Buildings, Incubator Manager shall provide Licensee with
notice of the same (together with back-up statements or invoices evidencing such
excess usage). If such notice is provided, Licensee and Incubator Manager shall
meet to discuss bandwidth usage, which meetings shall occur on an as needed
basis based on the sole discretion of DISI, and DISI shall be entitled to apply
an additional charge for any month after the first such meeting in which
Licensee uses excessive bandwidth or Licensee shall be required to reduce its
usage. Such charge, if any, shall be payable thirty days after invoice
therefore. Licensee shall pay all costs to transfer its phone lines, copy
machines and related equipment to Licensee’s system.

(d) Utilities. Through the Services Agreement (as identified in Section 13
below), DISI shall provide Licensee with HVAC, electricity, nitrogen, water,
compressed air, vacuum, deionized water, and sewer service for seven days per
week of normal office or laboratory use in available locations

 

Page | 2



--------------------------------------------------------------------------------

as specified by DISI. DISI shall also supply normal refuse (paper, cardboard,
aluminum, etc.) disposal during normal business days, Monday through Friday.
Normal and reasonable janitorial service shall be provided by DISI. If the
Incubator Manager determines, in his or her reasonable discretion, that Licensee
uses excessive amounts of facilities or utilities relative to other occupants of
the DISI Buildings, Incubator Manager shall provide Licensee with notice of the
same (together with back-up statements or invoices evidencing such excess
usage). If such notice is provided, Licensee and Incubator Manager shall meet to
discuss such usage, which meetings shall occur on a basis determined by DISI
throughout the remainder of the term, and DISI shall be entitled to apply an
additional charge for any quarter after the first such meeting in which Licensee
uses excessive facilities or utilities. Such charge, if any, shall be payable
thirty days after invoice therefore.

(e) Damage to Facilities. In the event that any Resources and Shared Facilities
or Licensed Space (collectively “Facilities”), equipment, or any other DISI
property is damaged or destroyed through misuse or negligence by Licensee, DISI
may make the required repairs or replacement of damaged property and shall
provide Licensee with an invoice representing the reasonable loss to DISI
(whether replaced or repaired or otherwise, at the Incubator Manager’s sole
discretion), said invoice to be due and payable by Licensee within thirty
(30) days of the date of issuance. In the event that normal maintenance is
required for said Facilities, equipment, or DISI property (including due to the
ordinary course or as attributable to ordinary wear and tear), Licensee shall
notify the Incubator Manager, who is the sole person authorized to arrange for
such service, and the cost for such maintenance shall be solely borne by DISI.
The cost for any unauthorized repairs ordered by Licensee shall be borne
exclusively by Licensee.

(f) Alterations. Licensee shall not make any modifications, alterations,
improvements or installations to the Facilities which are structural in nature
(including modifications to or new connections that tie into the house exhaust
system, utility system, or other systems that do not exclusively serve the
Licensed Space) without the Incubator Manager’s prior written consent. Licensee
shall have the right to install in, and remove from, the Licensed Space, any
modifications, alterations, improvements or installations to the Facilities
which are non-structural in nature, including, without limitation, equipment
and/or other tenant improvements that do not constitute fixtures (collectively,
“Non-Structural Alterations”) without consent, provided that any such
Non-Structural Alterations do not have a material adverse effect on the
structural composition, utility, exhaust or other connections of the Facilities
and that Licensee shall repair and restore any damage or injury to the
Facilities caused thereby. All Non-Structural Alterations to the Licensed Space
which are now owned or are constructed, installed or otherwise made by Licensee
shall be the property of Licensee throughout the term of this License Agreement
and shall be removed by Licensee unless otherwise agreed at the end of the term
of this License.

(g) Environmental. DISI represents, warrants and agrees that Licensee shall have
no responsibility for the clean-up and removal of any hazardous substances or
hazardous wastes, products or pollutants, including, without limitation,
asbestos, oil, petroleum products and their by-products previously, now and in
the future existing on, within or underneath the DISI Buildings except to the
extent generated, used or brought onto the applicable DISI Building or
Experimental Station campus by Licensee.

2. License Fees; Term. The Term of this License Agreement and Licensee’s
obligation to pay a License Fee (as defined on Attachment A and consisting of
monthly cash payments, and additional License Fees, if any) are as provided
below and on the Addendum. Licensee shall pay applicable sales, use, or other
taxes with respect to all License Fees.

(a) License Fees. Throughout the Term of the License Agreement, Licensee shall
pay the License Fee to DISI in monthly installments on the first day of each
calendar month during the term and any Renewal Term (as defined on Attachment
A), in advance, to DISI by check delivered to DISI’s offices at Experimental
Station, E500, 200 Powder Mill Road, Wilmington, Delaware 19803, c/or President

 

Page | 3



--------------------------------------------------------------------------------

& CEO, unless DISI designates another place or method of payment. The License
Fee shall be paid without abatement, deduction, or set off for any reason. If
the Term of this License Agreement includes any partial month, the License Fee
for such partial month shall be prorated in accordance with the number of days
covered. Notwithstanding anything to the contrary herein, Licensee shall deliver
the License Fee for the first month to DISI upon execution of this License
Agreement, and such amount shall be credited to Licensee’s license fee
obligation on the Commencement Date (as defined on Attachment A). If Licensee
validly exercises its option for the Renewal Term in accordance with the terms
of this Agreement, then the Renewal License Fee payable for such Renewal Term
shall be as defined on Attachment A.

(b) Decommissioning and Cleaning Fee. Upon execution of this Agreement, Licensee
shall deliver to DISI a non-refundable lab Decommissioning and Cleaning Fee (as
defined on Attachment A) to provide full decontamination services upon
termination of this License Agreement and exit of the Licensee from the Licensed
Space and to prepare the space for the next client. Additional fees apply at the
end of the Term of this License Agreement if any radioactive contamination is
found and attributable to the Licensee. Costs for any such decontamination would
be billed at cost to and paid by the Licensee above and beyond the
Decommissioning and Cleaning Fee, which payment obligation shall survive the
term of this License Agreement.

(c) Term. The Initial Term (as defined on Attachment A) together with the
Renewal Term, if properly exercised, shall be the “Term”. Licensee shall have
the option to extend the Initial Term of this License Agreement for the Renewal
Term (to the extent set forth in the Addendum), provided written notice of the
exercise of said option is furnished to DISI no later than March 31, 2022 and
DISI and Licensee execute an amendment to this License Agreement in accordance
with this Section 2 (provided further, however, that the failure to execute such
amendment shall not affect the extension of the Initial Term or the validity of
this License Agreement). If Licensee exercises its option pursuant to this
Section 2(c), such exercise shall be as to the entire Licensed Space and
Licensee shall not be in default under the terms of this License Agreement.
Licensee’s right to exercise such option is subject to provision by Licensee to
DISI of a summary of Licensee’s anticipated activities and financial situation
during the Renewal Term and other information reasonably requested by DISI, that
(in DISI’s reasonable judgment) meets DISI’s requirements with regard to its
objectives and obligations to third parties. Upon request of Licensee, DISI
agrees to execute its standard non-disclosure agreement in connection with
information requested by DISI in accordance with the foregoing sentence.
Additional renewal terms may be requested by Licensee in the event of special
circumstances. Such requests may be approved in the sole discretion of DISI. If,
for any reason, the term of either DuPont Agreement (as defined in Section 13
below) expires or is terminated prior to this License Agreement’s expiration or
termination date, this License Agreement shall terminate on the date of such
DuPont Agreements’ expiration or termination (it being understood that Licensee
shall not be obligated to pay any additional license fee or other cost arising
after such termination date).

(d) Additional License Fees. Unless otherwise agreed to, the cost of any
services or resources requested in writing by Licensee and provided by DISI not
indicated in Section 1 above shall be borne by Licensee. Licensee shall be
billed separately for said additional services or resources as additional cash
license fees, payment for which shall be due and payable within thirty (30) days
of invoice therefore. All such additional license fees shall be reasonable based
on the services provided.

(e) Delinquent Fees; Revocation of License. If Licensee fails to pay any cash
License Fees for thirty (30) days or more after such cash License Fees are due
under this License Agreement, DISI, in its sole discretion, may revoke
Licensee’s license and/or discontinue the provision of any utilities or services
hereunder. Licensee acknowledges that any late payments by Licensee to DISI of
any License Fee or other sums due under this License Agreement will cause DISI
to incur costs not contemplated by this License Agreement, the exact amount of
such costs being extremely difficult and impractical to fix. Such other costs
include, without limitation, processing, administrative and accounting charges
and financing

 

Page | 4



--------------------------------------------------------------------------------

charges. Accordingly, if any License Fee or any other amount payable by Licensee
hereunder is not received by DISI by the date due, Licensee shall pay to DISI an
additional sum of ten percent (10%) of the overdue amount as a late charge, but
in no event more than the maximum late charge allowed by law. The parties agree
that such late charge represents a fair and reasonable estimate of the costs
that DISI will incur by reason of any late payment. Acceptance of a late charge
shall not constitute a waiver of Licensee’s default with respect to the overdue
amount or prevent DISI from exercising any of the other rights and remedies
available to DISI under this License Agreement or at law or in equity now or
hereafter in effect. However, this provision does not affect any default
provisions or DISI’s termination rights under this License Agreement and does
not create an obligation to revoke Licensee’s status in the event of nonpayment
or other default by Licensee.

(f) Relocation. During the term of this License Agreement, DISI shall have the
right, in its sole discretion, to relocate the Licensed Space to another
location within either of the DISI Buildings, provided, however, that (i) DISI
provides Licensee with at least thirty (30) days’ notice of its exercise of such
relocation right, (ii) the size, layout and functionality of such relocated
space is substantially similar per DISI’s opinion to that of the initial
Licensed Space, and (iii) DISI promptly reimburses Licensee for all reasonable
out-of-pocket costs sustained in relocating to the relocated space (unless DISI
and Licensee mutually agree for Licensee to relocate to such relocated space, in
which case, such costs shall be borne exclusively be Licensee). Following such
relocation, the relocated space shall be deemed to be the “Licensed Space” for
purposes of this License Agreement.

3. Termination. Nothing herein shall relieve either party of any outstanding
obligation incurred pursuant to this License Agreement prior to any termination.
The Resources and Shared Facilities are provided and licensed hereunder for
furthering DISI’s tax-exempt business purposes of being an incubator and
creating jobs in Delaware, which is aided by educating Licensee in successfully
completing the Incubator Program Licensee’s business objectives as approved by
DISI.

(a) Not a Lease; Right to Terminate. The parties understand and agree that this
License Agreement constitutes a license, not a lease, and that the relationship
of the parties hereunder is that of licensor and licensee, and not that of
landlord and tenant. Notwithstanding Section 14 below, if DISI has reason to
believe at any time that Licensee is no longer following its business plan as
approved by DISI, then DISI, in its sole discretion (but subject to the
provisions of Section 14 below), may review Licensee’s status. If, in DISI’s
sole discretion, but after consultation with Licensee, Licensee’s current status
is not in material accord with its business plan, DISI may terminate this
License Agreement with thirty (30) days’ prior written notice.

(b) Default; Notice of Termination. Should either party be in breach of any
material terms or conditions stated within this License Agreement, including but
not limited to those stated in Section 5(a), then the other party shall have the
right to terminate this License Agreement upon thirty (30) days’ written notice,
if the other party does not correct such breach within the said thirty (30) day
period. Notwithstanding the foregoing, in the event that the actions of Licensee
or this License Agreement are in violation of the DuPont Agreement Provisions
(as defined below), then DISI shall have the right to terminate this License
Agreement immediately upon notice to Licensee.

4. Indemnification. Licensee shall at all times during the term of this License
Agreement and thereafter, indemnify, defend, and hold DISI, its board members,
officers, employees, and affiliates (hereinafter “Indemnitees”), harmless
against all claims and expenses, including legal expenses and reasonable
attorneys’ fees, whether arising from a third party claim or resulting from DISI
enforcing this indemnification clause against Licensee, or arising out of the
death of or injury to any person or persons or out of any damage to property and
against any other claim, proceeding, demand, expense, or liability of any kind
whatsoever resulting from the Licensee’s occupancy or use of the Licensed Space,
arising from any

 

Page | 5



--------------------------------------------------------------------------------

right or obligation of Licensee hereunder, or arising out of a breach or
violation of Licensee of any terms, covenants, or conditions contained herein.
This indemnification shall not apply to any liability, damage, loss, claim,
demand, or expense to the extent that it is attributable to the gross negligence
or intentional wrongdoing of the Indemnitees. Licensee shall, at its own
expense, provide attorneys reasonably acceptable to DISI to defend against any
actions brought or filed against any party indemnified hereunder with respect to
the subject of indemnity contained herein, whether or not such actions are
rightfully brought.

5. Insurance. During the term of this License Agreement, Licensee shall, at its
sole cost and expense, procure and maintain policies of comprehensive general
liability and other insurance as set forth below naming the Indemnitees as
additional insured.

(a) Comprehensive General Liability. The comprehensive general liability
insurance shall provide broad form contractual liability coverage for Licensee’s
indemnification under this Section 5 in the following minimum amounts:

(i) comprehensive liability (personal injury, including death): $1,000,000 per
occurrence and $2,000,000 general aggregate limit and;

(ii) property damage: insurance covering the replacement value of Licensee’s
personal property in the Licensed Space.

(b) Other Insurance. Licensee shall obtain and keep in force all worker’s
compensation insurance required under the laws of the State of Delaware, and
such other insurance as may be necessary to protect Indemnitees against any
other liability of person or property arising hereunder by operations of law,
whether such law is now in force or is adopted subsequent to the Effective Date.
Notwithstanding anything to the contrary, DISI shall have no liability for any
loss in connection with Licensee’s personal property.

(c) Proof of Insurance; Cancellation; Replacement Insurance. Licensee shall
provide DISI with written evidence of such insurance prior to the Commencement
Date of this License Agreement, and shall provide DISI with written notice at
least forty-five (45) days prior to the cancellation, non-renewal, or material
change in such comprehensive general liability insurance. If Licensee does not
obtain replacement insurance providing comparable coverage within such
forty-five (45) day period, or provide self-insurance satisfactory to DISI, DISI
shall have the right to terminate this License Agreement.

(d) Waiver of Subrogation. Each of the parties hereto hereby releases the other
from any and all liability for any loss or damage covered by such insurance (or
which would have been covered if insurance was canceled in accordance with this
License Agreement) which may be inflicted upon the property of such party even
if such loss or damage shall be brought about by the fault or negligence of the
other party, its agents or employees, and each party agrees that it shall cause
its policy of insurance to contain a clause to the effect that this release
shall not affect said policy or the right of the insured to recover thereunder,
along with a waiver of the insurer’s rights of subrogation.

6. Destruction of Space; Personal Property; Condemnation.

(a) If the Licensed Space is totally destroyed (or so substantially damaged as
to be uninhabitable) by storm, fire, earthquake, or other casualty, this License
Agreement shall terminate as of the date of such destruction or damage, and
license fees shall be accounted for as between DISI and Licensee as of that
date. If the Licensed Space is damaged but not rendered wholly uninhabitable by
any such casualty or casualties, license fees shall abate, as reasonably
determined by DISI, in such proportion as the use of the Licensed Space has been
destroyed until DISI has restored the Licensed Space to

 

Page | 6



--------------------------------------------------------------------------------

substantially the same condition as before damage, whereupon full license fees
shall commence. Nothing contained herein shall require DISI to make such
restoration, however, if not deemed advisable in its judgment. DISI shall make
its intentions to restore or not to restore said Licensed Space to original
condition known to Licensee in writing, within ninety (90) days of such
occurrence. If DISI decides against such reconstruction or fails to provide such
notice, Licensee may, at its option, terminate this License Agreement. Licensee
acknowledges that Licensee is solely responsible for any destruction, damage or
diminution in value in any way of any personal property that it owns.

(b) If all of or any portion of the Licensed Space (or any portion of the
applicable DISI Building that would materially and adversely affect the use and
enjoyment of the Licensed Space by Licensee) is taken by condemnation, then this
License Agreement shall terminate and all obligations hereunder shall cease as
of the date upon which possession is taken by the condemnor.

7. Maintenance; Survey. The interior of the Licensed Space shall be maintained
in its condition as of the Commencement Date, with normal wear and tear
excepted. Prior to the Commencement Date, DISI and Licensee may perform a joint
walk-through of Licensed Space and equipment, indicating any unsatisfactory or
other notable conditions. A written report of said walk through, if any, shall
be attached hereto and be made also upon termination of this License Agreement.
In the event that the facilities incur any loss or damage (other than normal
wear and tear), Licensee shall return the Licensed Space to its original
condition to the reasonable satisfaction of DISI. Otherwise, DISI shall make the
required repairs or replacement of damaged property and shall provide Licensee
with an invoice due and payable in accordance with its terms. Licensee, under
this Section 7, is deemed to have accepted the Licensed Space in the condition
existing on the Commencement Date. Licensee is not liable for losses or damage
to the Licensed Space, furnishings, or equipment due to any negligent or more
culpable act or omission of DISI or its personnel, including any reckless or
willful misconduct, or by a failure by DISI to materially comply with any
applicable federal, state or local laws, regulations or codes. Notwithstanding
anything to the contrary contained in this License Agreement, Licensee shall not
be obligated to conduct, or bear the cost of conducting, any maintenance or make
any repairs to the structural and exterior portions of the DISI Buildings
(including, without limitation, all structural floors, walls, supports and
foundations thereof) or the existing heating, ventilation and air conditioning,
plumbing and other mechanical systems in the DISI Buildings (it being understood
that to the extent such maintenance and repairs are obligations of DuPont under
the DuPont Agreement, DISI agrees to use commercially reasonable efforts to
enforce the provisions of the DuPont Agreements).

8. Interruption of Business. Except as specified in Section 6, DISI shall not be
responsible to Licensee for any damages or inconvenience caused by interruption
of business or inability to occupy the Licensed Space or unavailability of any
utilities or services for any reason whatsoever, providing that, Licensee shall
be credited with the cash license fee on a pro rata basis for any working day
period, if the business interruption is due to circumstances caused by DISI that
are not in the normal course of business or that are not a part of normal
operating procedures at the DISI Buildings.

9. No Assignment. This License Agreement is not assignable without the prior
written consent of DISI, which consent shall not be unreasonably withheld,
conditioned or delayed, and any attempt to do so shall be void; provided,
however, that either party may assign this License Agreement without such
consent and upon prior written notice to the other party to one or more of its
affiliates or an entity that acquires all or substantially all of the business
or assets of such party to which this Agreement pertains, whether by merger,
reorganization, acquisition, sale or otherwise.

 

Page | 7



--------------------------------------------------------------------------------

10. Qualification for Incubator Program; Non-Interference; Animal or Human
Research; Toxic Materials.

(a) Licensee Business; Reporting. Licensee’s admittance to the Incubator Program
is based, in part, on DISI’s review of Licensee’s business concept, objectives,
and plans as presented in the DISI license application and related documents.
Licensee agrees it shall provide to the Incubator Manager, not later than thirty
(30) days after the end of each calendar year, a written report describing
(i) Licensee’s business growth and development, (ii) the number of added
employees and in what job classifications, (iii) average salaries in job
classifications, (iv) funding and capital raised, (v) the growth in annual
output of product or other capacity measures appropriate to the business, and
(vi) such other agreed upon productivity measures and statistics in order to
provide DISI with sufficiently detailed information concerning Licensee’s
activities and business progression as a Participant in the Incubator Program to
permit DISI to file any public reports or grant applications necessary to
support DISI’s mission and to report to the State of Delaware, DISI’s donors and
partners about DISI’s programs and results thereof. DISI acknowledges and agrees
that items furnished to DISI pursuant to this Section 10(a) contain sensitive
personal and/or financial material, and DISI agrees to utilize commercially
reasonable efforts to keep such information confidential, which may include
submitting aggregated summaries without attribution to a given Participant.

(b) Use of Licensed Space. Use of the Licensed Space and other facilities,
furnishings, equipment, and services made available to Licensee by DISI shall be
in furtherance of Licensee’s business concept, objectives, and plans, and shall
not be in furtherance of any illicit or illegal purposes, or purposes not
consistent with Licensee’s business concept, objectives, and plans. Licensee’s
use of the Licensed Space, the Shared Facilities and the equipment, furnishings,
and services available under this License Agreement shall not interfere, in any
manner, with use by other licensees or occupants of nearby facilities and
equipment. Research involving the use of animals, human subjects, or the use of
hazardous or toxic materials by Licensee in the Facilities is not permitted
unless consented to in writing by DISI, and then only in the manner prescribed
by DISI. DISI reserves the right to approve in its sole discretion Licensee’s
use of the Licensed Space and Shared Facilities, and available equipment,
furnishings, and services.

11. Compliance with DISI Policies; Requirements; Disallowed Chemicals. Licensee
shall comply with all applicable DuPont Experimental Station Site Policies and
Procedures, and DISI rules and policies, including policies relating to human
and animal subjects, recombinant DNA/RNA practices, biohazards, and radiation
safety, as well as federal, state, or local laws, ordinances, codes, rules,
permits, licensing conditions, and regulations, including any amendments thereto
(collectively, the “Requirements”), in its use of the Licensed Space, Shared
Facilities and shall procure, at its expense, any licenses, permits, insurance,
and government approvals necessary to the operation of its business. Licensee
shall not obtain, renew or modify any permit that imposes additional regulatory
burdens on Experimental Station operations; provided, however, that this
sentence shall not preclude Licensee from obtaining, renewing or modifying any
permits that may impose additional minor regulatory burdens on DISI or the
Licensed Space. Licensee is responsible for the safe management and disposal of
all chemicals/bioactives at all times, including upon termination of this
License Agreement. Licensee acknowledges that the chemicals listed on Attachment
B are not allowed at any time on the Licensed Space or the DISI Buildings. The
Incubator Manager shall have the authority to update and revise Attachment B
from time to time, provided, however, that any such change shall not materially
impact Licensee’s activities in the Licensed Space unless such change is
necessary for the health, safety, or legal compliance. The Incubator Manager
shall provide Licensee with notice of any such change.

12. DISI Approval of Lab Use and Operations; PHA and SOP. Any new equipment or
process to be used or implemented by Licensee in the DISI Buildings shall first
be required to comply with a Process Hazard Analysis (“PHA”) and Standard
Operating Procedure (“SOP”) review by Incubator Manager. Client agrees to supply
such documentation to Incubator Manager prior to such review and such operations
can commence only after approval by the Incubator Manager. Licensee also
acknowledges and agrees that DISI may perform routine lab audits and assessments
at any time in order to ensure safe operations.

 

Page | 8



--------------------------------------------------------------------------------

13. Control of Facilities. Notwithstanding anything to the contrary herein, DISI
reserves the right at all times to control all Facilities licensed hereunder,
and to enforce all applicable necessary laws, rules, and regulations.
Notwithstanding the foregoing, Licensee acknowledges that DISI’s rights to the
DISI Buildings are subject to all matters of record and that certain Lease
Agreement between DISI and E.I. du Pont de Nemours and Company (“DuPont”) dated
July 1, 2017 (as to the E400 building), that certain Land Lease Agreement
between DISI and DuPont dated July 1, 2017 (as to the E500 land), and that
certain Services Agreement dated July 1, 2017 between DISI and DuPont (as to
utilities and services at the Experimental Station) (collectively, the “DuPont
Agreements”), which impose certain requirements on the use and operations of the
DISI Buildings, including the matters set forth on the attached Attachment C
(“DuPont Agreement Provisions”). This License Agreement is subject and
subordinate to the terms of the DuPont Agreement Provisions. DISI represents and
warrants to Licensee that (i) the granting of this License and the terms of this
License Agreement are not prohibited by and do not conflict with the terms and
provisions of either of the DuPont Agreements or any matters of record, and
(ii) no event has occurred or is continuing which, with the passage of time or
the giving of notice, or both, would constitute a default by DISI under either
or both of the DuPont Agreements.

14. Business Plan Review. At the request of DISI, but not more frequently than
at three-month intervals, Licensee agrees to review its current and prospective
business plan and activities with DISI. Progress may be monitored in relation to
the previous most recent plans, including an agreed next milestone, which have
been reviewed and approved in writing by both Licensee and DISI.

15. Locks. DISI will install all locks attached to the Licensed Space and
provide two keys for each lock to Licensee. DISI will have keys to all locks,
and may enter the Licensed Space at reasonable times, for inspection,
maintenance or repair, or for any other necessary reason. Entry for other than
normal maintenance and inspection activities shall be preceded by appropriate
notice to Licensee. In the event of an emergency, notice will be given at the
first reasonable opportunity, even after the fact. Licensee shall not change
locks or copy keys without DISI’s prior written consent.

16. Background Check and Number of Authorized Personnel.

(a) Background Check. Licensee shall enable and DISI shall perform background
checks on all of its employees, agents or representatives who require routine
access to the Experimental Station, to confirm that each employee has no noted
discrepancies in each of the following: Criminal Background Check (CBC):
Prothonotary’s Office / County Courthouse search of criminal records for the
past seven (7) year period (misdemeanor & felony); National File Search /
Multi-State File Search; Legal Authorization to work (I-9, E-Verify); and Social
Security Number verification and Validation. As a condition to obtaining entry
or access to any part of the DISI Buildings and the Experimental Station on a
routine basis, Licensee and each of Licensee’s employees, contractors, agents or
representative must complete an application and, to DISI’s sole satisfaction,
pass any background check required by the Incubator Manager. It is anticipated
that the background check process will be a one-time requirement for each
employee as long as the License Agreement is in effect and the employee
maintains continuous employment with the Licensee during the course of this
License Agreement. Licensee and DISI agree to comply with all applicable
federal, state, and local laws regarding background checks.

(b) Number of Authorized Personnel. All personnel who will be in the Licensed
Space on a routine basis, and not classified as a visitor, are required to have
security badge following the successful completion of the background check.
Licensee shall be authorized to have badged personnel on the Experimental
Station campus or in the Licensed Space, but the number of Licensee’s badged
personnel shall not exceed its Badge Allocation (as defined in the Addendum) at
any one time.

 

Page | 9



--------------------------------------------------------------------------------

17. Right to Remove Property. Unless in default of contract, Licensee shall have
the right to remove any equipment, goods, fixtures, and other property which it
owns and has placed or affixed within or to the Licensed Space, provided
Licensee repairs damage caused by such removal. Licensee shall not remove
improvements made to the facilities or Licensed Space by DISI or on behalf of
DISI during this License Agreement.

18. Use of Names and Other Matter. Licensee shall not use the names of DISI or
its employees or agents, nor any adaptation thereof, in any way including press
releases, advertising, promotional, or sales literature without prior written
consent obtained from DISI in each case. Notwithstanding the foregoing, DISI and
Licensee may refer to Licensee as a “licensee” of the Licensed Space and a
Participant in connection with DISI’s Incubator Program and DISI may publish
such announcements in DISI publications and on its website. Licensee may publish
on its website that Licensee is a Participant in the Incubator Program for so
long as it is an active participant and paying monthly license fees as specified
herein this License Agreement. Licensee shall provide DISI with a brief written
description of Licensee’s business that DISI can use and adapt for DISI’s
publications. Except as expressly provided in this Section, Licensee shall not
use, in any manner, without DISI’s prior express written consent and approval of
the format: (i) DISI’s logo, name, nor that of the DISI Buildings’, or (ii) any
photographs of the premises, the buildings or the Licensed Space.

19. No Partnership; Agency. Nothing contained in this License Agreement shall
create any partnership or joint venture between the parties, nor an agency
relationship. Neither party may pledge the credit of the other or make any
binding commitment on the part of the other.

20. Miscellaneous. This License Agreement shall not be subject to any change or
modification except by the execution of a written instrument subscribed to by
the parties hereto. The provisions of this License Agreement are severable, and
in the event that any provisions of this License Agreement shall be determined
to be invalid or unenforceable under any controlling body of the law, such
invalidity or unenforceability shall not in any way affect the validity or
enforceability of the remaining provisions hereof. The titles herein are for
convenience only. This License Agreement, including all attachments hereto, and
all matters arising out of or relating to this License Agreement, whether
sounding in contract, tort or statute, shall be construed, governed,
interpreted, and applied in accordance with the laws of the State of Delaware,
without giving effect to the conflict of laws provisions thereof. This License
Agreement and any other documents incorporated herein by reference and all
related exhibits and schedules, constitutes the sole and entire agreement of the
parties to this License Agreement with respect to the subject matter contained
herein and therein and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

21. Notices. All notices required or permitted hereunder shall be given in
writing and sent by either: (a) mailed, postage prepaid by certified or
registered mail; (b) sent by a nationally recognized express courier or hand
delivery; or (c) electronic mail to the address listed below. Any written notice
shall be deemed made upon receipt by the receiving party, in the case of
mailing, or immediately in the case of electronic mail.

In the case of DISI:

Delaware Innovation Space, Inc.

200 Powder Mill Road

P.O. Box 8354

Experimental Station, E500

Wilmington, Delaware 19803

Attn: President & CEO

 

Page | 10



--------------------------------------------------------------------------------

In the case of Licensee to Licensee’s Address for Notice (as set forth in the
Addendum).

22. Dispute Resolution.

(a) The parties shall resolve any dispute, controversy or claim arising out of
or relating to this License Agreement, or the breach, termination or invalidity
hereof (each, a “Dispute”), under the provisions of this Section 22. The
procedures set forth in this Section 22 shall be the exclusive mechanism for
resolving any Dispute that may arise from time to time.

(b) The parties hereby agree that, in the event of any Dispute between the
parties, the parties shall first seek to resolve the Dispute through informal
discussions. If the Dispute has not been resolved through informal discussions
within sixty (60) calendar consecutive days after one party provides written
notice to the other party of such Dispute, then either party may initiate
mediation as provided in the following paragraph (b).

(c) If the Dispute has not been resolved by negotiation as provided in paragraph
(a) above, the parties shall endeavor to settle the Dispute by mediation under
the Center for Public Resources (“CPR”) Model Procedure for Mediation of
Business Disputes in effect at such time; provided, however, that the parties
hereby acknowledge and agree that the mediation shall be deemed in the nature of
settlement discussions and that neither the fact that the mediation took place
nor any statement or conduct of any participant in such mediation shall be
admissible into evidence and any subsequent litigation or any arbitration or
other dispute resolution proceeding involving the Parties, and any disclosure in
any form, including oral, by any person participating in such mediation shall
not operate as a waiver of any privilege, including attorney work product or
attorney client privilege.

(d) The neutral third-party mediator will be selected from the CPR Panels of
Neutrals, with the assistance of CPR, unless the parties agree otherwise.

(e) In the event the parties have not resolved the Dispute pursuant to Sections
22(a) and (b) above by such mediation within thirty (30) days after the
submission to the mediator, the Dispute shall be submitted to a panel of three
(3) arbitrators for arbitration to be administered by the American Arbitration
Association under the then-current Commercial Arbitration Rules of the American
Arbitration Association. The decision of the arbitrators with respect to such
Dispute shall be final and binding upon the parties and may be entered by any
court having jurisdiction hereunder. Except as expressly set forth herein, the
arbitrators shall have no power or authority to award, and each of the parties
expressly waives and foregoes any right to, consequential, punitive, special or
indirect damages.

(f) The parties agree to share equally the costs and expenses of the mediation
(which shall not include the expenses incurred by each party for its own legal
representation in connection with the mediation).

23. Non-Discrimination. Licensee shall not discriminate on the basis of race,
color, national origin, handicap, age, religion, or sex in connection with its
use or occupancy of the Licensed Space or in connection with any improvements
thereto.

24. Effect of License Agreement. The recitals of this License Agreement are
incorporated herein. Pursuant to the terms of the recitals, this License
Agreement fully amends and replaces the Original Agreement as of the Effective
Date of this License Agreement. As such, the parties hereby acknowledge that the
terms of the Original Agreement remain in effect prior to the Effective Date,
and as of the Effective Date, the terms of this License Agreement shall control.

 

Page | 11



--------------------------------------------------------------------------------

[Signature page follows.]

 

Page | 12



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the parties have executed this Second Amended and Restated
License Agreement as of the Effective Date.

 

Delaware Innovation Space, Inc. By:  

/s/ William D. Provine

  William D. Provine, Ph.D.   President and Chief Executive Officer Date
11/1/2020

 

Prelude Therapeutics, Inc. By:  

/s/ Krishna Vaddi

  Krishna Vaddi, DVM, Ph.D.   Chief Executive Officer Date 11/1/2020

[Signature Page to Entrepreneur Client License Agreement]

 

Page | 13



--------------------------------------------------------------------------------

ATTACHMENT A

ADDENDUM TO SECOND AMENDED AND RESTATED ENTREPRENEUR CLIENT LICENSE AGREEMENT

THIS ADDENDUM TO SECOND AMENDED AND RESTATED ENTREPRENEUR CLIENT LICENSE
AGREEMENT (“Addendum”) is attached to and incorporated into that certain Second
Amended and Restated Entrepreneur Client Services Agreement (“License
Agreement”) so that all terms set forth in this Addendum are part of the License
Agreement.

Unless otherwise defined herein, all capitalized terms used in this Addendum
shall have the meanings ascribed to them in the License Agreement. In the event
of any conflict between this Addendum and the License Agreement, this Addendum
shall control.

The following terms as used in the License Agreement shall have the meanings set
forth below:

1. “Effective Date” shall mean November 1st, 2020

2. “Licensee” shall mean Prelude Therapeutics, Inc., a Delaware corporation

3. “Licensed Space” shall mean the space identified below in Buildings 400 and
500 (as noted below):

 

Lab/Office

  

Type

     E400-3200    Open Office Area    E400-3213    Team Room    E400-3214   
Private Lab    E400-3215    Team Room    E400-3220    Private Lab    E400-3226
   Private Lab    E400-3232    Private Lab    E400-3238    Private Lab   
E400-3244    Private Lab    E400-3246    Private Lab    E400-3253    Team Room
   E400-3255    Team Room    E400-3257    Private Office    E400-3259    Private
Office    E400-3263    Conference Room    E400-3265    Conference Room   
E400-3204    Private Lab    E400-3212    Private Lab    E400-3552/3552A    Team
Room    E400-3205    Private Lab    E400-3207    Private Lab    E400-3407   
Private Lab    E400-3425    Private Lab    E400-3443/3443A    Private Lab   
E400-Cubicle 1    Cubicle    E400-Cubicle 2    Cubicle   

 

Page | A-1



--------------------------------------------------------------------------------

E400-Cubicle 3    Cubicle    E400-Cubicle 4    Cubicle    E400-Cubicle 5   
Cubicle    E400-Cubicle 6    Cubicle    E400-Cubicle 7    Cubicle   
E400-Cubicle 8    Cubicle    E400-Cubicle 9    Cubicle    E400-Cubicle 10   
Cubicle    E400-Cubicle 11    Cubicle    E400-Cubicle 12    Cubicle    E500-2403
   Private Lab    E500-2403A    Private Office    E500-2403B   
Semi-Private Office   

4. “License Fee” shall mean as set forth below for the term and any renewal
term:

 

Time Period

   Monthly Fee (due on the 1st of each month)  

November 1, 2020 – December 31, 2022

   $ 114,450  

5. “Commencement Date” shall mean November 1st, 2020

6. The initial term of the License Agreement shall be twenty-six (26) months,
commencing on the Commencement Date and terminating on December 31st, 2022 (the
“Initial Term”).

7. The renewal term shall mean twelve (12) months commencing on January 1, 2023
and expiring on December 31, 2023 (the “Renewal Term”). Licensee’s exercise of
option for the Renewal Term must be in compliance with the terms and conditions
of Section 2(c) of the License Agreement.

8. The “Renewal License Fee” shall be the License Fee payable by Licensee in
December 2022 increased by five percent (5%), which Renewal License Fee shall be
payable by Licensee each month during the Renewal Term.

9. “Badge Allocation” shall mean 70 badged personnel

10. “Decommissioning and Cleaning Fee” shall be mean $6,000

11. “Licensee’s Address for Notice” shall mean:

Prelude Therapeutics Incorporated

200 Powder Mill Road

Experimental Station, E400

Wilmington, Delaware 19803

Attn: Chief Executive Officer Krishna Vaddi

E-mail:

with copy to:

 

Page | A-2



--------------------------------------------------------------------------------

12. Right of First Offer.

(a) Provided that Licensee is not in default under the terms of this License
Agreement, Licensee shall have a right of first offer (“ROFO”) in connection
with any licensable space on the third floor of E400 that becomes vacant prior
to October 31, 2021 (“Available ROFO Space”). If Landlord extends the term of
occupancy for any existing occupant of the third floor of E400, such space shall
not be deemed Available ROFO Space as long as the term of such extension does
not extend beyond October 31, 2021. In the event Licensor intends to market
Available ROFO Space, Licensor shall provide written notice thereof to Licensee
(the “Notice of Availability”), specifying the principal terms and conditions of
a proposed license to Licensee of the Available ROFO Space, which terms and
conditions shall consistent with the terms of this License Agreement with an
increase to the License Fee (subject to the terms of this Section 12(a)) and
Decommissioning and Cleaning Fee in light of the additional licensed space.
Notwithstanding anything to the contrary herein, the License Fee payable by
Licensee for licensed space on the third floor of E400 shall not exceed $145,000
per month at any time during the Term. Additional license fees will be due for
any licensed space in other parts of the DISI Buildings, including areas that
are Licensed Space under this Agreement, for example, but not limited to lab and
office space in E500. For example, if Licensee acquires a license to all of the
licensable space on the third floor of E400 and there is otherwise no change to
the Licensed Space as defined in this Agreement, then the total License Fee
payable per month by Licensee shall be $145,000 for the Licensed Space on the
third floor of E400 plus $8,000 for the License Space located on the 2nd floor
of E500 for a total of $153,000.

(b) Within fifteen (15) days following its receipt of a Notice of Availability,
Licensee shall advise Licensor in writing whether Licensee elects to license all
(not just a portion) of the Available ROFO Space on the terms and conditions set
forth in the Notice of Availability. If Licensee fails to notify Licensor of
Licensee’s election within such fifteen (15) day period, then Licensee shall be
deemed to have elected not to license the Available ROFO Space.

(c) If Licensee timely notifies Licensor that Licensee elects to license all of
the Available ROFO Space on the terms and conditions set forth in the Notice of
Availability (“Licensee’s Acceptance”), then Licensor shall license to Licensee
and Licensee shall license from Licensor the Available ROFO Space on the terms
and conditions set forth in the Notice of Availability and, to the extent not
inconsistent therewith, the terms contained in this License Agreement.

(d) If (i) Licensee notifies Licensor that Licensee elects not to license the
Available ROFO Space, (ii) Licensee fails to notify Licensor of Licensee’s
election within the fifteen (15)-day period described above or (iii) Licensor
and Licensee do not execute a new license amendment to this License Agreement
for the Available ROFO Space within thirty (30) days after Licensee’s
Acceptance, then Licensor shall have the right to consummate a license of the
Available ROFO Space specified in the Notice of Availability on any terms and
conditions that Licensor deems acceptable.

(e) Licensor agrees to use commercially reasonable efforts to relocate existing
occupants of the third floor of E400 no later than November 1, 2021. As
consideration for the ROFO provided herein and to help defray costs of Licensor
in connection with relocating the existing occupants, Licensee shall deliver to
Licensor on the Effective date a one-time payment in the amount of $150,000.00
(the “ROFO Payment”). Licensor shall have no obligation to refund any portion of
the ROFR Payment to Licensee under any circumstances.

 

Page | A-3



--------------------------------------------------------------------------------

[End of Addendum]

 

Page | A-4